DETAILED ACTION
The papers submitted on 18 January 2022, amending claims 2-10, 13, 15-16, the title, adding claims 17-18, and canceling claim 1, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 5864078 B2) in view of Kannengiesser et al. (US 2014/0291894 A1).
Regarding claim 13, Ito discloses a method of preparing composite part comprising the steps of: 
(i) heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05), in an oxygen-deficient atmosphere and in the presence of water vapor (title/abstract, Example 1-2, claims), 
(ii) mixing the heat-treated lignocellulosic natural fibers with polypropylene, e.g. at least one thermoplastic polymer, to about 170º C. which is above the melting point of the 
Ito does not appear to expressly disclose injection modeling the composite as a vehicle part.
However, Kannengiesser discloses an injectable composite material including lignocellulosic fibers (title/abstract, ¶¶ 41, 58) useful for injection molding vehicle parts. (¶ 52). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the injection molding vehicle parts of Kannengiesser, because such articles are desirably made by injection molding by a process known in the art with expected results.
Regarding claim 2 or 17, Kannengiesser discloses the natural fibers are from cotton, flax, hemp, manila hemp or abaca, banana tree, jute, ramie, raffia, sisal, broom, wool, alpaga, mohair, cachemire, angora, silk, bamboo, miscanthus, kenaf, coconut, agave, sorghum, switch-grass and wood (¶ 41).
Regarding claim 3, Regarding claim 3, Kannengiesser discloses retted hemp fibers, which implies defibrillation, (¶ 58).
Regarding claim 4, Kannengiesser discloses fibers of 0.1-10 mm (¶ 42) and the source of the fibers is identical as claimed and would therefore have diameters within the claimed range (MPEP § 2144.05).
Regarding claim 5, Ito discloses heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05).
Regarding claim 6-7, Ito discloses saturated steam at 200 to 260º C. which implies a pressure of 14.5 to 46 bar, and is supplied as water or boiling water, e.g. 100º C. or less (p. 6 
Regarding claim 8, Ito discloses the steam treatment is conducted without oxygen (title/abstract, Example 1-2, claims).
Regarding claim 9 or 18, Kannengiesser discloses copolymers of ethylene and propylene (title/abstract). Ito discloses polypropylene (p. 4 top).
Regarding claim 10, Kannengiesser discloses a) 28 to 95% by weight of a polypropylene-polyethylene copolymer; (b) 0 to 10% by weight of a flow enhancer; (c) 1 to 20% by weight of an impact modifier; (d) 1 to 20% by weight of a compatibilizing agent; and (e) 3 to 70% by weight of natural fibers (abstract), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 15, Regarding claim 13, Ito discloses a method of preparing composite part comprising the steps of: 
(i) heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05), in an oxygen-deficient atmosphere and in the presence of water vapor (title/abstract, Example 1-2, claims), 
(ii) mixing the heat-treated lignocellulosic natural fibers with polypropylene, e.g. at least one thermoplastic polymer, to about 170º C. which is above the melting point of the polypropylene (p. 4 top), which overlaps the claimed less than or equal to 230°C, whereby a composite material is obtained (p. 4 middle).
Ito does not appear to expressly disclose injection modeling the composite as a vehicle part.
However, Kannengiesser discloses an injectable composite material including lignocellulosic fibers (title/abstract, ¶¶ 41, 58) useful for injection molding vehicle parts. (¶ 52). 
prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the injection molding vehicle parts of Kannengiesser, because such articles are desirably made by injection molding by a process known in the art with expected results.In addition the claimed process is identical to the process claimed and the skilled artisan would expect a reduction in VOCs and improved rigidity.
Regarding claim 16, Regarding claim 13, Ito discloses a method of preparing composite part comprising the steps of: 
(i) heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05), in an oxygen-deficient atmosphere and in the presence of water vapor (title/abstract, Example 1-2, claims), 
(ii) mixing the heat-treated lignocellulosic natural fibers with polypropylene, e.g. at least one thermoplastic polymer, to about 170º C. which is above the melting point of the polypropylene (p. 4 top), which overlaps the claimed less than or equal to 230°C, whereby a composite material is obtained (p. 4 middle).
Ito does not appear to expressly disclose injection modeling the composite as a vehicle part.
However, Kannengiesser discloses an injectable composite material including lignocellulosic fibers (title/abstract, ¶¶ 41, 58) useful for injection molding vehicle parts. (¶ 52). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the injection molding vehicle parts of Kannengiesser, because such articles are desirably made by injection molding by a process known in the art with expected results. In addition the claimed process is identical to the process claimed and the skilled artisan would expect improve inject-ability.
Response to Arguments
Applicant’s arguments, see pp. 8-11, filed 18 January 2022, with respect to the rejection(s) of claim(s) 1-10, 13, 15-16 under 35 U.S.C. 103 in view of Takasu, Ito, and Kannengiesser have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito and Kannengiesser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742